DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 4, 6-12, 14, 16, 18-25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 6 and 27, the claim has been rewritten as an independent form including all of the limitations of the base claim. Therefore, claims 6 and 27 are now allowable with the same reason set forth in the previous office action.
Claims 2, 4, and 8-12 depend on claim 6. Therefore, they are allowable.
Regarding independent claim 7, the claim has been rewritten as an independent form including all of the limitations of the base claim. Therefore, claim 7 is now allowable with the same reason set forth in the previous office action.
Regarding independent claim 18, the claim has been rewritten as an independent form including all of the limitations of the base claim. Therefore, claim 18 is now allowable with the same reason set forth in the previous office action.
Claims 14, 16, and 20-25 depend on claim 18. Therefore, they are allowable
Regarding independent claim 19, the claim has been rewritten as an independent form including all of the limitations of the base claim. Therefore, claim 19 is now allowable with the same reason set forth in the previous office action.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID Q NGUYEN/            Primary Examiner, Art Unit 2643